Case: 18-12151   Date Filed: 05/10/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12151
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20676-MGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TERRENCE RASHOD CLARK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 10, 2019)

Before WILLIAM PRYOR, GRANT, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-12151     Date Filed: 05/10/2019    Page: 2 of 2


      Stefanie Camille Moon, appointed counsel for Terrence Rashod Clark in this

direct appeal from Clark’s May 18, 2018 resentencing, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Clark’s sentence is

AFFIRMED.




                                           2